Citation Nr: 1504012	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Veteran was afforded a Video Conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The Veteran contends that he has bilateral plantar fasciitis as a result of service.  Specifically, the Veteran contends that his bilateral plantar fasciitis is a result of airborne parachute jumps and frequent road marches with heavy packs in service.  In a January 2011 VA treatment record, Dr. D.J. wrote that the Veteran had continued "ATFL" (anterior talofibular ligament) pain on the right side.  He noted probable tarsal tunnel syndrome on the left side.  Dr. D.J. indicated that these were conditions exacerbated by "IADL" (independent activities of daily living) military duty and "PLFs" (parachute landing falls).  In an October 2012 VA treatment record, Dr. M.P. indicated that the Veteran had pain along the flexor hallucis longus tendon at the tarsal tunnel region, and along the sinus tarsus region of the foot.  Dr. M.P. indicated that this could be caused by the ganglionic cyst which may have been caused by high impact on the calcaneus, such as jumping.  A magnetic resonance imaging (MRI) revealed a small partially loculated ganglion near the lower aspect of the tarsal tunnel, small effusion of the posterior subtalar joint, and intact plantar fascia.  The assessments were: tarsal tunnel syndrome, flexor hallucis longus tendonitis, plantar fasciitis, sinus tarsitis, and severe pronation.  Dr. M.P. noted that upon MRI, the Veteran had a ganglionic cyst in the tarsal tunnel; he found that this could cause paresthesia of the plantar foot, and tendonitis of the PT and flexor halluces longus tendon.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has demonstrated that he has a current diagnosis of a bilateral foot disability, to include bilateral plantar fasciitis.  He has also presented medical evidence suggesting a possible link between his current foot problems and his service.  However, the Board observes that these opinions are not clear as to which of the Veteran's bilateral foot disabilities may actually be related to service.  As such, there are no adequate VA nexus opinions on file with respect to the issue of entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of any current bilateral foot disability, to include plantar fasciitis.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an 
	appropriate VA examination to determine the nature 
	and etiology of any current bilateral foot disability, to 
	include bilateral plantar fasciitis.  The claims folder, 
	including a copy of this remand, must be made 
	available to the examiner, and the examiner must 
	review the entire claims file in conjunction with the 
	examination.  All tests and studies deemed necessary
   should be conducted, to include X-ray imaging.

	The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed bilateral foot disability, to 
		include bilateral plantar fasciitis.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current bilateral 
		foot disability is etiologically related to the 
		Veteran's active service, to include airborne 
		parachute jumps and frequent road marches 
		with heavy packs.

	In rendering the requested opinion, the examiner 
	should note and discuss the January 2011 and the 
	October 2012 medical opinions (discussed above).
	The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

3.   After the development has been completed, adjudicate
   the claim.  If the benefit sought remains denied, 
   furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




